 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KOHEN DIALLO UHURU,                                  No. 2: 20-cv-1664 TLN KJN P
12                         Plaintiff,
13              v.                                         ORDER
14    R. SINGH, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for entry of default against

19   defendant Scamurra. (ECF No. 41.) For the reasons stated herein, plaintiff’s motion for entry of

20   default is denied.

21             On March 25, 2021, the undersigned ordered defendant Scamurra to file a response to

22   plaintiff’s amended complaint within thirty days. (ECF No. 37.) On April 26, 2021, defendant

23   Scamurra filed an answer. (ECF No. 39.) In the pending motion, plaintiff argues that defendant

24   Scamurra’s answer is untimely because it was filed beyond the thirty-days deadline.

25             Thirty days from March 25, 2021, was Saturday, April 24, 2021. Because the thirty-days

26   deadline fell on a Saturday, defendant had until Monday, April 26, 2021, to file a response to

27   plaintiff’s complaint. Fed. R. Civ. P. 6(a)(1)(C). Therefore, the answer filed April 26, 2021, is

28   timely.
                                                          1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for entry of default (ECF

 2   No. 41) is denied.

 3   Dated: May 18, 2021

 4

 5

 6

 7
     Uh1664.def
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
